DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the plurality of signal lines include constant-voltage line, pulse signal lines, and trigger signal lines” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without “the control terminal of the at least one first switch is also connected to a control terminal of the visual test component”, such that in the virtual test phase, the at least one first switch is turned on for connection under a control of the visual test component”, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
As to claim 1: It only recites “a control terminal of the at least one first switch is connected to the driving chip”. Therefore, it is not enable “each of the at least one switch is turned on for connection under a control of the visual test component in the visual test phase” (emphasis added). According to the paragraph [0029] of the specification (PGPub) recites “In the visual test phase, the control terminal 202 may apply a signal to the control terminal of the first switch 211 to make the first switch 211 conductive (i.g., turn the first switch on). The driving chip 300 may also include a control terminal 302. The control terminal of the first switch 211 may be connected to the control terminal 302 of the driving chip 300. In the display phase, the control terminal 302 of the driving chip 300 may apply a signal to the control terminal of the first switch 211 to turn off the first switch 211.” Therefore, the control terminal of the first switch is connected to the control terminal of the visual test component is/are critical or essential to the practice of the invention but not included in the claim(s). It is not enable one  of ordinary skill in the art to practice the invention. 
As to claims 2-16: Claims 2-16 are dependent claims of claim 1. Therefore, claims 2-16 are rejected with same rationale as claim 1.
As to claim 2: It recites “the plurality of signal lines include constant-voltage lines, pulse signal lines, and trigger signal lines”. However, the drawing and the specification do not describe these features. According the paragraph [0026] of the specification of PGPub, it recites “Further, the display panel 10 may include a plurality of signal lines 400. The plurality of signal lines 400 may be configured to generate driving signals for the display unit 100”. Therefore, the plurality of signal lines does not includes these features lines. Therefore, it is not enable one skilled in the art to make and/or use the claimed invention.

Claim 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “in the visual test phase, the first sub-switch and the second sub-switch are turned off for disconnection under the control of the driving chip” as described in claims 1 and 12, does not reasonably provide enablement for “in the visual test phase, the first sub-switch and the second sub-switch are turned off for disconnection under the control of the visual test unit”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
As to claim 15: It recites “in the visual test phase, the first sub-switch and the second sub-switch are turned off for disconnection under the control of the visual test unit”. However, claim 15 is a dependent claim of claims 1 and 12. Therefore, the control terminal of the at least one first switch is connected to the visual test component and the control terminal of the second switch is connected to the visual test component is/are critical or essential to the practice of the invention but not included in the claim(s). It is not enable one of ordinary skill in the art to practice the invention.
As to claim 16: Claim 16 is a dependent claim of claim 15. Therefore, claim 16 is rejected as same rationale as claim 15.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  
As to claim 1: The omitted structural cooperative relationships are: “a control terminal of a visual test component is connected to a control terminal of a first switch” in order to turn on the first switch during a visual test phase.
As to claims 2-16: Claims 2-16 are dependent claims of claim 1. Therefore, claims 2-16 are rejected with same rationale as claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-5, 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al (CN 106652870 A) in view of MORIMOTO et al (US 2010/0225770 A1).
As to claim 1: Lee discloses a display panel (Figs. 1-10, “a display panel”; Abstract) comprising: 
a display unit (Figs. 1-7, “a display unit 27”; Abstract, ¶0051); 
a visual test component, including a plurality of test signal input terminals (Fig. 6, “a visual test component 23”, including “a plurality of test signal input terminals G2-G3”; Abstract, ¶0040-0051); 
a driving chip, including a plurality of display signal input terminals (Fig. 6, “a driving chip 22, 24”, including a plurality of display signal input terminals G1; Abstract, ¶0045-0051); and 
a plurality of signal lines, configured to generate driving signals for the display unit (Fig. 7, “a plurality of signal lines 21”, configured to generate driving signals for the display unit; Abstract, ¶0045-0051), 
wherein: 
in a visual test phase, the visual test component is configured to provide signals to the plurality of signal lines through the plurality of test signal input terminals (Fig. 7, in a visual test phase, the visual test component 23 is configured to provide signals to the plurality of signal lines 21 through the plurality of test signal input terminals G2-G3; Abstract, ¶0044-0051); 
in a display phase, the driving chip is configured to provide signals to the plurality of signal lines through the plurality of display signal input terminals (Fig. 7, in a display phase, the driving chip 22, 24 is configured to provide signals to the plurality of signal lines 21 through the plurality of display signal input terminals G1; Abstract, ¶0047-0051); 
the visual test component includes at least one first switch connected to at least one signal line of the plurality of signal lines (Fig. 7, the visual test component 23 includes “at least one first switch K2-K3” connected to at least one signal line of the plurality of signal lines 21; Abstract, ¶0044-0051); 
a control terminal of the at least one first switch is connected to the driving chip (Fig. 7, “a control terminal of the at least one first switch K2-K3” is connected to the driving chip 22-24; Abstract, ¶0045); and
each of the at least one first switch is turned on for connection under a control of the driving chip in the visual test phase and turned off for disconnection under a control of driving chip in the display phase, respectively (Fig. 7, each of the at least one first switch K2-K3 is turned on for connection under a control of the driving chip 24 in the visual test phase and turned off for disconnection under a control of driving chip in the display phase, respectively; Abstract, ¶0047-0051, wherein the driving chip provides a control signal to the control terminal of each of the at least one switch to turn off each of the at least one first switch).
Lee does not expressly disclose each of the at least one first switch is turned on for connection under a control of the visual test component in the visual test phase. However, Morimoto teaches a display device comprises a visual test component comprising at least one first switch is turn on for connection under a control of the visual test component in the visual test phase (Fig. 3A, a display device comprises a visual test component comprising “a visual test unit 62” and “at least one first switch 61” is turn on for connection under a control of at least one control terminals of the visual test component in the visual test phase; ¶0098). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to connect at least one control terminal of the visual test component to the control terminal of the at least one switch, such that each of the at least one first switch is turned on for connection under the control of the visual test component in the visual test phase and turned off for disconnection under the control of the driving chip in the display phase, respectively as taught by Morimoto. The motivation would have been in order to form a light emitting test circuit on the drive circuit array substrate and allow for lighting test and aging test of the light emitting element in the display panel forming zone (Morimoto: Abstract, ¶0020).
As to claim 2: Lee discloses-23-Attorney Docket No. 00189.0398.00US Client Ref GZ20191631/US00 the plurality of signal lines are configured to transmit gate driving signals and/or light-emitting driving signals for the display unit (Fig. 7, the plurality of signal lines are configured to transmit gate driving signals and/or light-emitting driving signals for the display unit; Abstract, ¶0051); the plurality of signal lines include constant-voltage signal lines, pulse signal lines and trigger signal lines (Fig. 7, “constant-voltage signal lines 21”, “pulse signal lines 25” and “trigger signal lines 26”; Abstract, ¶0047-0051), 
wherein the constant-voltage signal lines include a first level signal line and a second level signal line; the first level signal line is configured to transmit high-level signals; and the second level signal line is configured to transmit low-level signals (Fig. 7, the constant-voltage signal lines 21 include a first level signal line and a second level signal line; the first level signal line is configured to transmit high-level signals; and the second level signal line is configured to transmit low-level signals; Abstract, ¶0047-0051, wherein “checkboard signal” represents a high level signals and a low level signals are applied to the constant-voltage signal lines 21).
As to claim 4: Lee discloses the plurality of signal lines are connected to the visual test component through the at least one first switch (Fig. 7, the plurality of signal lines are connected to the visual test component through “the at least one first switch K2-K3). 
In the current embodiment, Lee does not expressly the first level signal line in the plurality of signal lines is directly connected to the visual test component without being through the at least one first switch. However, in another embodiment, Lee teaches a plurality of signal lines are connected to a visual test component without being through at least one first switch (Fig. 2 shows “a plurality of signal lines 21” are connected to “a visual test component 23” without being through at least one first switch; ¶0038). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to directly connect the first level signal lines to the visual test component, such that the first level signal line in the plurality of signal lines is directly connected to the visual test component without being through the at least one first switch as taught by the another embodiment of Lee. The motivation would have been in order to provide the checkboard test image signals to test the display panel.
As to claim 5: Lee discloses all the plurality of signal lines are connected to the visual test component through the at least one first switch (Fig. 7 shows, all the plurality of signal lines 21 are connected to the visual test component 23 through the at least one first switch K2-K3).
As to claim 7: Lee discloses each signal line of the plurality of signal lines includes a first node; each signal line of the plurality signal lines is divided into a first sub-signal line and a second sub-signal line after passing through the first node; the first sub-signal line is connected to the visual test component; and -25-Attorney Docket No. 00189.0398. OUSthe second sub-signal line is connected to the driving chip (Fig. 7 shows the plurality of signal lines includes a first node; each signal line of the plurality signal lines is divided into a first sub-signal line and a second sub-signal line after passing through the first node; the first sub-signal line is connected to the visual test component 23; and -25-Attorney Docket No. 00189.0398. OUSthe second sub-signal line is connected to the driving chip 24, wherein the source/drain electrode of the thin film transistor represents a first node). 
As to claim 8: Lee discloses the visual test component includes a visual test unit; the visual test unit includes the plurality of test signal input terminals; and the at least one first switch is disposed between first node and the visual test component (Fig. 7, the visual test component includes a visual test unit; the visual test unit includes the plurality of test signal input terminals G2-G3; and the at least one first switch K2 is disposed between first node and the visual test component).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al (CN 106652870 A), in view of MORIMOTO et al (US 2010/0225770 A1), as applied to claim 2, and further in view of KIM et al (US 2019/0066595 A1).
As to claim 3: Lee and Morimoto do not expressly disclose a plurality of short-circuit rods. However, Kim teaches a display device comprises a plurality of short-circuit rods (Fig. 1, “a display device 1000” comprises “a plurality of short-circuit rods 72a, 72b, 82a, 82b”; ¶0096), and a plurality of signal lines also include signal lines configured to connect a visual test component (Fig. 1, “a plurality of signal lines 171” also include signal lines configured to connect “a visual test component 650”; ¶0010-0016, 0066-0077). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee and Morimoto to implement a plurality of short-circuit rods, such that the display panel further includes a plurality of short-circuit rods; the plurality of signal lines also include signal lines configured to connect the visual test component with the plurality of short-circuit rods; and in the visual test phase, the signal lines provide data signals and/or short-circuit signals for the plurality of short-circuit rods as taught by Kim. The motivation would have been in order to protect a defect-detecting circuit and/or a defect-detecting electrical element in a display panel from static electricity (Kim: ¶0006).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al (CN 106652870 A), in view of MORIMOTO et al (US 2010/0225770 A1), as applied to claim 1, and further in view of Kim et al (US 2011/0050660 A1).
As to claim 6: Lee discloses the at least one first switch is a thin film transistor (Fig. 6 shows the at least one first switch K1 is a thin film transistor), wherein: when the thin film transistor is an NMOS transistor, the visual test component is configured to provide high-level signals to a gate of the thin film transistor in the visual phase and provide low-level signals to the gate of the thin film transistor in the display phase (Fig. 6 shows  the thin film transistor is an NMOS transistor, the visual test component is configured to provide high-level signals to a gate of the thin film transistor in the visual phase and provide low-level signals to the gate of the thin film transistor in the display phase).
Lee and Morimoto do not expressly disclose when the thin film transistor is a PMOS transistor, the visual test component is configured to provide low-level signals to a gate of the thin film transistor in the visual phase and provide high-level signals to the gate of the thin film transistor in the display phase. However, Kim teaches a display device comprises a visual test component includes at least one thin film transistor, wherein the thin film transistor is a PMOS transistor, the visual test component is configured to provide low-level signals to a gate of the thin film transistor in the visual phase and provide high-level signals to the gate of the thin film transistor in the display phase (Figs. 1-2,  “a display device 100” comprises “a visual test component 150” includes “at least one thin film transistor M”, wherein the thin film transistor is a PMOS transistor, the visual test component is configured to provide low-level signals to a gate of the thin film transistor in the visual phase and provide high-level signals to the gate of the thin film transistor in the display phase). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee and Morimoto to substitute a PMOS transistor for replacing the NMOS transistor, such that when the thin film transistor is a PMOS transistor, the visual test component is configured to provide low-level signals to a gate of the thin film transistor in the visual phase and provide high-level signals to the gate of the thin film transistor in the display phase as taught by Kim. The motivation would have been in order to have an organic light emitting display device that has a lighting test circuit designed in a structure capable of protecting itself from static electricity (Kim: ¶0015-0016).

Claim(s) 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al (CN 106652870 A), in view of MORIMOTO et al (US 2010/0225770 A1), as applied to claim 7, and further in view of Kim et al (US 2019/0066595 A1).
As to claim 9: Lee and Morimoto do not expressly disclose the visual test component also includes an electrostatic discharge unit; and the electrostatic discharge unit is connected to the visual test component through at least a portion of the plurality of signal lines. However, Kim teaches a display device comprises a visual test component includes an electrostatic discharge unit; and the electrostatic discharge unit is connected to the visual test component through at least a portion of the plurality of signal lines (Fig. 1, “a display device 1000” comprises “a visual test component 650” includes “an electrostatic discharge unit 92a-92b”; and the electrostatic discharge unit is connected to the visual test component through at least a portion of the plurality of signal lines; Abstract, ¶0091). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee and Morimoto to implement an electrostatic discharge unit into the visual test component, such that the visual test component also includes an electrostatic discharge unit; and the electrostatic discharge unit is connected to the visual test component through at least a portion of the plurality of signal lines. However, Kim teaches a display device comprises a visual test component includes an electrostatic discharge unit; and the electrostatic discharge unit is connected to the visual test component through at least a portion of the plurality of signal lines as taught by Kim. The motivation would have been in order to protect a defect-detecting circuit and/or a defect-detecting electrical element in a display panel from static electricity (Kim: ¶0006).
As to claim 10: Claim 10 is a dependent claim of claim 9. The prior art Kim further discloses claim limitation of the at least one first switch is disposed between the first node and the electrostatic discharge unit; and the electrostatic discharge unit is disposed between the at least one first switch and the visual test component (Fig. 1 shows the at least one first switch Q is disposed between the first node and the electrostatic discharge unit; and the electrostatic discharge unit is disposed between the at least one first switch and the visual test component). In addition, the same motivation is used as the rejection of claim 10.  
As to claim 11: Claim 11 is a dependent claim of claim 9. The prior art Kim further discloses claim limitation of the at least one first switch is disposed between the first node and the visual test component; and the visual test component is disposed between the at least one first switch and the electrostatic discharge component (Fig. 1, the at least one first switch Q is disposed between the first node and the visual test component; and the visual test component is disposed between the at least one first switch Q and the electrostatic discharge component 92a-92b). In addition, the same motivation is used as the rejection of claim 11.  
As to claim 12: Claim 12 is a dependent claim of claim 11. The prior arts Lee and Kim further disclose claim limitation of the visual test component further includes a second switch connected to at least one signal line of the plurality of signal lines; the second switch is disposed between the visual test component and the electrostatic discharge unit; a control terminal of the second switch is connected to the driving chip; and in the display phase, the second switch is turned off for disconnection under the control of the driving chip (Lee: Fig. 7, “a second switch K3 connected to at least one signal line of the plurality of signal lines”; Kim: Fig. 1 shows the visual test component further includes “a second switch Q2” connected to at least one signal line of the plurality of signal lines; the second switch Q2 is disposed between the visual test component and the electrostatic discharge unit 92a-92b); a control terminal of the second switch is connected to the driving chip; and in the display phase, the second switch is turned off for disconnection under the control of the driving chip (Lee: Fig. 7, a control terminal of the second switch K3 is connected to the driving chip; and in the display phase, the second switch is turned off for disconnection under the control of the driving chip; Abstract, ¶0047-0051). In addition, the same motivation is used as the rejection of claim 12. 
As to claim 13: Morimoto discloses in the visual test phase, the second switch is turn on/off under the control of the visual test unit (Fig. 3A, in the visual test phase, the second switch is turn on/off under the control of the visual test unit; Abstract; ¶0098).  

Claim(s) 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al (CN 106652870 A), in view of MORIMOTO et al (US 2010/0225770 A1), Kim et al (US 2019/0066595 A1), hereinafter Lee1, as applied to claim 12, and further in view of Kim et al (US 2011/0050660 A1), hereinafter Kim1.
As to claim 14: Claim 14 is a dependent claim of claim 12. The prior arts Lee and Kim further disclose claim limitation of the second switch includes a first sub-switch and a second sub-switch (Lee: Fig. 7, the second switch includes “a first sub-switch K2” and “a second sub-switch K3”;  Kim: Fig. 1, the second switch includes “a first sub-switch Q2” and “a second sub-switch Q2”),-27-Attorney Docket No. 00189.0398. OUS each signal line of the plurality of signal lines is connected to the electrostatic discharge unit through each of the first sub-switch and the second sub-switch (Kim: Fig. 1, each signal line of the plurality of signal lines is connected to the electrostatic discharge unit through each of the first sub-switch Q2 and the second sub-switch Q2); the second sub-switch is an NMOS thin film transistor (Lee: Fig. 7, the second sub-switch K3 is an NMOS thin film transistor; Kim: Fig. 1, the second sub-switch is an NMOS thin film transistor).
Lee1 does not expressly disclose the first sub-switch is a PMOS thin film transistor. However, Kim1 teaches a display device comprises a visual test component includes a plurality of switches, wherein each of the plurality of switches is a PMOS thin film transistor (Figs. 1-2, “a display device 100” comprises “a visual test component 160” includes a plurality of switches, wherein each of the plurality of switches is a PMOS thin film transistor). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee1 to substitute a PMOS thin film transistor for replacing the first sub-switch, such that the first sub-switch is a PMOS thin film transistor as taught by Kim1. The motivation would have been in order to have an organic light emitting display device that has a lighting test circuit designed in a structure capable of protecting itself from static electricity (Kim1: ¶0015). 
As to claim 15: Claim 15 is a dependent claim of claim 14. The prior arts Lee, Kim, and Kim1 further disclose claim limitation of in the visual test phase, the first sub-switch and the second sub-switch are turned off for disconnection under the control of the visual test unit (Kim1: Fig. 3, in the visual test phase, the first sub-switch M1 and the second sub-switch M2 are turned off for disconnection under the control of the visual test unit; ¶0044-0046, when the high voltage is applied to the first switches); 
when high-level signals are generated on the signal line and turn the first sub-switch on for connection, the high level-signals are transmitted to the electrostatic discharge unit through the first sub-switch to discharge (Lee: Fig. 3, when high-level signals are generated on the signal line 21 and turn the first sub-switch NMOS K2 on for connection; Abstract; Kim: Fig. 1, each signal line of the plurality of signal lines is connected to the electrostatic discharge unit through each of the first sub-switch Q1 and the second sub-switch Q2) and
when low-level signals are generated on the signal line and turn the second sub-switch on for connection, the low level-signals are transmitted to the electrostatic discharge unit through the second sub-switch to discharge (Kim: Fig. 1, each signal line of the plurality of signal lines is connected to the electrostatic discharge unit through each of the first sub-switch Q1 and the second sub-switch Q2; Kim1: Fig. 3, when low-level signals are generated on the signal line and turn the second sub-switch PMOS M on for connection). In addition, the same motivation is used as the rejection of claim 15. 
As to claim 16: Claim 16 is a dependent claim of claim 15. The prior art Kim further discloses claim limitation of the electrostatic discharge unit includes a ground terminal; and the second switch is connected to the ground terminal (Fig. 1, the electrostatic discharge unit includes a ground terminal; and the second switch is connected to the ground terminal; ¶0096). In addition, the same motivation is used as the rejection of claim 16.

Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al (CN 106652870 A), in view of MORIMOTO et al (US 2010/0225770 A1) and KIM et al (US 2019/0066595 A1).
As to claim 17: Lee discloses a display panel (Figs. 1-10, “a display panel”; Abstract), comprising: 
a display unit (Fig. 7, “a display unit 27”; Abstract, ¶0051); 
a visual test component, including a plurality of test signal input terminals (Fig. 7, “a visual test component 23”, including a plurality of test signal input terminals; Abstract, ¶0045-0051); 
a driving chip, including a plurality of display signal input terminals (Fig. 7, “a driving chip 22, 24”, including a plurality of display signal input terminals; Abstract, ¶0045-0051); and 
a plurality of signal lines, configured to generate driving signals for the display unit (Fig. 7, “a plurality of signal lines 21”, configured to generate driving signals for the display unit; Abstract, ¶0045-0051), wherein: 
in a visual test phase, the visual component is configured to provide signals for the plurality of signal lines through the plurality of test signal input terminals (Fig. 7, in a visual test phase, the visual component 23 is configured to provide signals for the plurality of signal lines 21 through the plurality of test signal input terminals; Abstract, ¶0045-0051); 
in a display phase, the driving chip is configured to provide signals for the plurality of signal lines through the plurality of display signal input terminals (Fig. 7, in a display phase, the driving chip 22, 24 is configured to provide signals for the plurality of signal lines 21 through the plurality of display signal input terminals; Abstract, ¶0045-0051); 
the visual test component includes a visual test unit, and at least one first switch connected to at least one signal line of the plurality of signal lines, the visual test unit includes the plurality of test signal input terminals (Fig. 7, the visual test component 23 includes a visual test unit, and “at least one first switch K2-K3” connected to at least one signal line of the plurality of signal lines 21, the visual test unit includes the plurality of test signal input terminals G2-G3; Abstract, ¶0045-0051); 
the visual test unit includes the plurality of test signal input terminals (Fig. 7 shows the visual test unit includes the plurality of test signal input terminals; Abstract, ¶0045-0051);
a control terminal of the at least one first switch is connected to the driving chip (Fig. 7, a control terminal of the at least one first switch K2-K3 is connected to the driving chip 24; Abstract, ¶0045-0051); and 
each of the at least one first switch is turned off for disconnection under a control of the driving chip in the display phase and turned on for connection under the control of the driving chip in the visual test phase, respectively (Fig. 7, each the at least one first switch K2-K3 is turned off for disconnection under a control of the driving chip 24 in the display phase and turned on for connection under the control of the driving chip in the visual test phase, respectively; Abstract, ¶0045-0051, wherein when the at least one switch K2-K3 is turned off during the display phase, the driving chip provides a control signal S1 to at least one second switch for providing a display signal to the display panel and when the at least one switch K2-K3 is turned on during the visual test phase to providing the visual test signals to the display panel).
Lee does not expressly disclose each of the at least one switch is turned on for connection under a control of the visual test component in the visual test phase. However, Morimoto teaches a display device comprises a visual test component comprising at least one first switch is turn on for connection under a control of the visual test component in the visual test phase (Fig. 3A, a display device comprises a visual test component comprising “a visual test unit 62” and “at least one first switch 61” is turn on for connection under a control of at least one control terminals of the visual test component in the visual test phase; ¶0098). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to connect at least one control terminal of the visual test component to the control terminal of the at least one switch, such that each of the at least one first switch is turned on for connection under the control of the visual test component in the visual test phase and turned off for disconnection under the control of the driving chip in the display phase, respectively as taught by Morimoto. The motivation would have been in order to form a light emitting test circuit on the drive circuit array substrate and allow for lighting test and aging test of the light emitting element in the display panel forming zone (Morimoto: Abstract, ¶0020).
Lee and Morimoto do not expressly disclose the visual test component includes an electrostatic discharge unit. However, Kim teaches a display device comprises a visual test component includes a visual test unit, an electrostatic discharge unit, and at least one first switch connected to at least one signal line of a polarity of signal lines (Fig. 1, “a display device 1000” comprises “a visual test component 650” includes “a visual test unit 91a-91b”, “an electrostatic discharge unit 92a-92b”, and at least one first switch Q1-Q2” connected to at least one signal line of a polarity of signal lines 171). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee and Morimoto to implement an electrostatic discharge unit in the visual test component, such that the visual test component includes a visual test unit, an electrostatic discharge unit, and at least one first switch connected to at least one signal line of the plurality of signal lines; the electrostatic discharge unit is connected to the visual test unit through at least a portion of the plurality of signal lines as taught by Kim. The motivation would have been in order to protect a defect-detecting circuit and/or a defect-detecting electrical element in a display panel from static electricity (Kim: ¶0006).
As to claim 18: Claim 18 is a dependent claim of claim 17. The prior arts Lee and Kim further disclose claim limitation of each signal line of the plurality of signal lines includes a first node (Lee: Fig. 7, each signal line of the plurality of signal lines 21 includes a first node); 
each signal line of the plurality of signal lines is divided into a first sub-signal line and a second sub-signal line after passing through the first node (Lee: Fig. 7, each signal line of the plurality of signal lines is divided into a first sub-signal line and a second sub-signal line after passing through the first node); 
the first sub-signal line is connected to the visual test component (Lee: Fig. 7, the first sub-signal line is connected to the visual test component); 
the second sub-signal line is connected to the driving chip; the visual test unit is disposed between the first node and the at least one first switch (Lee: Fig. 7, the second sub-signal line is connected to the driving chip; the visual test unit is disposed between the first node and the at least one first switch; Abstract, ¶0044-0051); and 
the at least one first switch is disposed between the visual test unit and the electrostatic discharge unit (Kim: Fig. 1, the at least one first switch Q1-Q2 is disposed between the visual test unit 91a-91b and the electrostatic discharge unit 92a-92b). In addition, the same motivation is used as the rejection of claim 18.

Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al (CN 106652870 A), in view of MORIMOTO et al (US 2010/0225770 A1) and KIM et al (US 2019/0066595 A1), as applied to claim 18 above, and further in view of Kim et al (US 2011/0050660 A1), hereinafter Kim1.
As to claim 19: Claim 19 is a dependent claim of claim 18. The prior arts Lee and Kim further disclose the at least one first switch includes a third sub-switch and a fourth sub-switch (Lee: Fig. 7, the at least one first switch includes a third sub-switch and a fourth sub-switch; Morimoto: Fig. 3A, the at least one first switch includes a third sub-switch and a fourth sub-switch; Kim: Fig. 1, the at least one first switch includes a third sub-switch and a fourth sub-switch); 
each signal line of the plurality of signal lines is connected to the electrostatic discharge unit through both the third sub-switch and the fourth sub-switch (Kim: Fig. 1, each signal line of the plurality of signal lines is connected to the electrostatic discharge unit 62a-62b through both the third sub-switch and the fourth sub-switch); 
and the fourth sub-switch is an NMOS transistor (Lee: Fig. 7, the fourth sub-switch is an NMOS transistor; Kim: Fig. 1, the fourth sub-switch is an NMOS transistor).
Lee, Morimoto, and Kim do not expressly disclose the third sub-switch is a PMOS transistor. However, Kim1 discloses a display device comprises a visual test component includes at least one switch is formed by an NMOS transistor (Figs. 1-2, “a display device 100” comprises “a visual test component 150” includes “at least one switch M” is formed by an NMOS transistor). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee and Kim to substitute a PMOS thin film transistor for replacing the fourth sub-switch, such that the fourth sub-switch is a PMOS thin film transistor as taught by Kim1. The motivation would have been in order to have an organic light emitting display device that has a lighting test circuit designed in a structure capable of protecting itself from static electricity (Kim1: ¶0015). 
As to claim 20: Claim 20 is a dependent claim of claim 19. The prior arts Lee, Morimoto, Kim, and Kim1 further disclose in the visual test phase, the third sub-switch and the fourth sub-switch are turned off under a control of the visual test component (Morimoto: Fig. 3A, the third sub-switch and the fourth sub-switch are turned off under a control of the visual test component 62; Kim: Fig. 1, the third sub-switch and the fourth sub-switch are turned off under a control of the visual test component ; Kim: 1, the third sub-switch and the fourth sub-switch are turned off under a control of the visual test component);
when high-level signals generated on the signal line turn the third sub-switch on, the high-level signals are transmitted to the electrostatic discharge unit to discharge (Kim: Fig. 1, high-level signals generated on the signal line turn the third sub-switch on, the high-level signals are transmitted to the electrostatic discharge unit to discharge); and 
when low-level signals generated on the signal line turn the fourth sub-switch on, the low-level signals are transmitted to the electrostatic discharge unit to discharge (Kim: Fig. 1, when the signal line turn the fourth sub-switch on, the low-level signals are transmitted to the electrostatic discharge unit to discharge; Kim1: Fig. 2, when low-level signals generated on the signal line turn the fourth sub-switch on). In addition, the same motivation is used as the rejection of claim 20.

Response to Arguments
Applicant’s arguments filed on August 2, 2022 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on Monday - Friday: 8:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571272963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693